DETAILED ACTION
1.	This office action is in responsive to the applicant’s arguments filed on 5/7/20.
2.	The present application is being examined under the first inventor to file provisions of the AIA .
3.	Claims 1-3, 5-6, 8-10 and 13-25 are currently pending.
4.	Claim 1 and 20 are amended. Claims 2-3, 5-6, 8-10, 12-19 and 21-25 are original.
5.	Claims 4, 7, 11 and 25 are withdrawn.  

Response to Arguments
                                           Response: 35 U.S.C.  § 112
6.    Examiner Response:
Applicant’s arguments, see page 13, filed 5/7/20, with respect to the 35U.S.C. 112 rejection have been fully considered and are persuasive.  The 35 U.S.C. 112 rejection of claims 1-3, 5-10, 12-19 has been withdrawn. 

                                           Response: 35 U.S.C.  § 103

7.    Applicants argue:
“The Applicant respectfully traverses the rejections. However, Applicant reasserts that, based on the previous claim amendments and remarks and further now based on the current claim amendments and remarks herein, the obviousness rejections concerning these claims are overcome and the claims are allowable. Applicant submits that the amended claims are not obvious or unpatentable over any of the cited references, which fail to disclose or teach the 
The Applicant incorporates herein all arguments and explanations from the previous Office Action response concerning the prior art references and the distinctions from the invention. Further, Applicant incorporates his Affidavit explaining the distinctions based on analysis of Routt in that Routt does not involve or disclose whatsoever the constrained random small-world connections of the invention OR that the plurality of inhomogeneous interconnects between the multiplicity of qubits and the at least two processing elements or collection of processing elements are located in two planes, three planes, or at most about ten planes.” (Remarks: pages 14-15)

8.    Examiner Response:
The examiner respectfully disagrees.  The examiner notes that in paragraphs [0031] – [0033] of the Novotny et al. reference, there are a plurality of processing elements (PEs) are interconnected in a scalable computer architecture.  The connectivity of the PEs are small and scalable, where the number of interconnects between PEs are independent of the number of PEs.  The Examiner considers the PEs to be the qubits, since the PEs are utilized by modem 

9.    Applicants argue:
“The Examiner has indicated that the references of Rose, Van den Brink, and Novotny (page 17, Office Action) do not disclose “the plurality of inhomogeneous interconnects between qubits that are located in two planes, three planes, or at most about ten planes” (for those claims involving the architectural framework for quantum computers) and has indicated that the references Novotny and Amin (pages 26-27, Office Action) do not disclose that same feature (for those claims involving the scalable computer architecture framework for classical digital computers). Moreover, Routt does not disclose any such features. Routt is non-analogous art and should not be used as a reference against the application.” (Remarks: page 15)



10.    Examiner Response:
The examiner respectfully disagrees. The examiner first notes that the applicant argues that the Routt reference does not teach the limitation of claim 1 that states “wherein the plurality of inhomogeneous interconnects between the multiplicity of qubits are located in two planes, three planes, or at most about ten planes”, but does not state why the Routt reference does not teach this limitation.  In paragraphs [0152] – [0154], [0161] – [0162] and Fig. 13, there are qubits that are interconnected in the same plane and qubits that are interconnected in different planes.  This can be seen in Fig 13 where for example, line 212 shows qubits Q3 in the same plane and line 210 shows qubit Q2 interconnected with Q0 and Q3.  This demonstrates that there inhomogeneous interconnects between multiple qubits, since the connection between Q2 and Q0 is going across a plane and the connection between Q2 and Q3 is connected in another plane.

11.    Applicants argue:
“Additionally, the mirror-image language in the claims that the Examiner indicates is not defined in the claims is in fact the answer-checking property of the at least one constrained random interconnect, where the probability of a correct answer increases and the at least one constrained random interconnect clones or anti-clones the qubits to enhance the answer checking algorithm of the quantum computer.” (Remarks: page 15)

12.    Examiner Response:
The examiner notes that the claim language states “wherein the at least one constrained random interconnect has a mirror-image or answer-checking property whereby the probability of a correct answer increases and the at least one constrained random interconnect clones or anti-

13.    Applicants argue:
“Also as in Routt Fig. 13, the value n is the number of qubits. As in Routt, Fig. 13, label 208b, the number of layers is 2An, and these label the n-plane n-wise mapping. To achieve ‘quantum supremacy’, the number of qubits needs to be at least about n=50. Thus Routt, Fig. 13, for 2A(50) layers, which requires about 10A(15) layers. The invention constrains the number of layers to have 'at most 10 layers', although ten additional layers is buildable, even close to today's technology. It would be next to impossible to include 50 extra layers in a chip fabrication, and certainly impossible to include 10A(15) layers according to Routt. The explanation here is that Routt’s use of the term ‘n-planes’ has nothing to do with the invention’s plurality of inhomogeneous interconnects between the multiplicity of qubits and the at least two processing elements or collection of processing elements that are located in two planes, three planes, or at most about ten planes.” (Remarks: page 16)



14.    Examiner Response:
The examiner notes that the applicant argues that the Routt reference doesn’t teach the phrase “quantum supremacy”, where qubits needs to be at least n=50.  The examiner notes that the phrase “quantum supremacy” is not mentioned in the claims.  Therefore, the applicant’s argument the Routt reference not teaching this phrase as it regards to the claim language is moot.  The applicant also argues that the invention constrains the number of layers to have 'at most 10 layers.  The examiner notes that within the claim language, the multiplicity of qubits can be located in two planes, three planes or at most about ten planes.  The claim language states there are three options that the multiplicity of qubits can be located in. The applicant is arguing an option that was not used in the rejection.  Therefore, the applicant’s argument is moot.

Claim Rejections - 35 USC § 112
15.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-6,8-10 and 12-25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the framework" in line 20 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
20 recites the limitation "the framework" in line 17 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
16.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-6, 8-10 and 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rose (U.S. PGPub 2009/0321720) in view of Van den Brink et al.  (U.S. PGPub 20130007087) in further view of Novotny et al. (U.S. PGPub 2002/0087299) in further view of Routt (U.S. PGPub 2004/0078421).

With respect to claim 1, Rose discloses “A computer architectural framework for quantum computers” as [Rose (Abstract)];

“a plurality of regular lattice interconnects or bonds between the multiplicity of qubits” as [Rose (paragraph [0050] – [0051])];
“and a plurality of inhomogeneous interconnects or bonds between the multiplicity of qubits for connecting the multiplicity of qubits to increase the number and desired graph properties of interconnects between qubits in the computer” as [Rose (paragraph [0043] – [0044], paragraph [0050] – [0051])];
“whereby at least one regular lattice interconnect, at least one inhomogeneous interconnect, or both, connects at least one qubit, to at least one different qubit remotely positioned away from the at least one qubit” as [Rose (paragraph [0044], paragraph [0051], Fig. 2C)];
While Rose teaches a plurality of regular lattice interconnects or bonds between the multiplicity of qubits, Rose does not explicitly disclose “wherein an amount of regular lattice interconnects between the multiplicity of qubits is separate from a total amount of qubit interconnects thereby allowing an amount of all such interconnects joining two or more qubits to increase.”
Van den Brink et al. discloses “wherein an amount of regular lattice interconnects between the multiplicity of qubits is separate from a total amount of qubit interconnects thereby allowing an amount of all such interconnects joining two or more qubits to increase.” as [Van den Brink et al. (paragraph [0077] – [0080])];
Rose and Van den Brink et al. are analogous art because they are from the same field endeavor of analyzing quantum devices.

The motivation for doing so would have been because Van den Brink et al. teaches that by providing a computational system comprising an analog (quantum) processor, where the quantum processor comprises a plurality of quantum devices forming nodes of a lattice, the ability to harness quantum effects such as incoherent tunneling to solve useful problems (Van den Brink et al. (paragraph [0031] – [0032]).
While the combination of Rose and Van den Brink et al. teaches a heterogeneous architecture for a lattice based quantum processor, Rose and Van den Brink et al. do not explicitly disclose “wherein the plurality of inhomogeneous interconnects connects the multiplicity of qubits by a method of constrained randomness to choose the two or more qubits connected by the inhomogeneous interconnects, thereby forming at least one constrained random interconnect, and wherein the at least one constrained random interconnect has a mirror-image or answer-checking property whereby the probability of a correct answer increases and the at least one constrained random interconnect clones or anti-clones, or both, the qubits thereby optimally enhancing the answer checking algorithm of the quantum computer; wherein the framework is comprised of constrained random small-world connections”
Examiner’s interpretation: The interconnects can be obtained by using a quenched random topology, where the PEs are randomly connected to three or more PEs where they are fixed in place.  The Examiner considers the PEs to be the qubits, since the PEs are utilized by modem supercomputers and qubits are quantum bits of a quantum computer that can be used for superposition of states, see Pg. 8 lines 4-5 of the specification.  Also, by randomly connecting PEs to three or more PEs, demonstrates that PEs (qubits) are being chosen, and a constrained random interconnect is formed, since as stated above, the PEs that are randomly connected to three or more PEs, will thereafter be in a fixed placed.  The Examiner considers the PEs fixed in place to be the constraint, since the PEs are randomly chosen before being fixed in placed;
“and wherein the at least one constrained random interconnect has a mirror-image or answer-checking property whereby the probability of a correct answer increases and the at least one constrained random interconnect clones or anti-clones, or both, the qubits thereby optimally enhancing the answer checking algorithm of the quantum computer.” as [Novotny et al. (paragraph [0033], Fig. 1(c))] Examiner’s interpretation: The Examiner notes that the phrase “mirror-image” is not defined within in the claims.  The Examiner considers the PEs that are shown in Fig. 1(c) being connected as being the constrained random interconnect that has a mirror-image, since the PEs are in a line where there an duplicate of one another;
“wherein the framework is comprised of constrained random small-world connections” as [Novotny et al. (paragraph [0031] –[0032])] Examiner’s interpretation: The connectivity of the 
Rose, Van den Brink et al. and Novotny et al. are analogous art because they are from the same field endeavor of analyzing quantum devices.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Rose and Van den Brink et al. of having a heterogeneous architecture for a lattice based quantum processor by incorporating wherein the plurality of inhomogeneous interconnects connects the multiplicity of qubits by a method of constrained randomness to choose the two or more qubits connected by the inhomogeneous interconnects, thereby forming at least one constrained random interconnect, and wherein the at least one constrained random interconnect has a mirror-image or answer-checking property whereby the probability of a correct answer increases and the at least one constrained random interconnect clones or anti-clones, or both, the qubits thereby optimally enhancing the answer checking algorithm of the quantum computer as taught by Novotny et al. for the purpose of having multiprocessor computer architectures perform system simulations.
The motivation for doing so would have been because Novotny et al. teaches that by having multiprocessor computer architectures perform system simulations, the ability to facilitate fully scalable simulations while keeping the number of connections between PEs small and independent of the number of PEs in the system (Novotny et al. (paragraph [0008] –[0009]).

Routt discloses “wherein the plurality of inhomogeneous interconnects between qubits are located in two planes, three planes, or at most about ten planes.” as [Routt (paragraph [0153] – [0154], paragraph [0161] – [0164], Fig. 13)];
Rose, Van den Brink et al., Novotny et al. and Routt are analogous art because they are from the same field endeavor of analyzing quantum devices.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Rose, Van den Brink et al. and Novotny et al. of having plurality of inhomogeneous interconnects or bonds between the multiplicity of qubits by incorporating wherein the plurality of inhomogeneous interconnects between qubits are located in two planes, three planes, or at most about ten planes as taught by Routt for the purpose of extending the quantum processing scale and quantum communications scale to the cosmological scale and any subset thereof.
The motivation for doing so would have been because Routt teaches that by extending the quantum processing scale and quantum communications scale to the cosmological scale and any subset thereof, the ability to easily transfer data to different qubits and provide the unitary and universal basis for massively parallel, massively distributed superdense quantum database computing can be accomplished (Routt (paragraph [0162]).

With respect to claim 2, the combination of Rose, Van den Brink et al., Novotny et al. and Routt discloses the computer architectural framework of claim 1 above, and Rose further discloses “wherein the quantum computer is an adiabatic quantum computer.” as [Rose (paragraph [0048])];
Van den Brink et al. discloses “wherein the quantum computer is a gated quantum computer” as [Van den Brink et al. (paragraph [0020])];

With respect to claim 3, the combination of Rose, Van den Brink et al., Novotny et al. and Routt discloses the computer architectural framework of claim 1 above, and Rose further discloses “wherein the plurality of inhomogeneous interconnects connects the multiplicity of qubits by a method of interconnects whereby the two or more qubits joined by the inhomogeneous interconnects are randomly chosen from among the total number of the multiplicity of qubits.” as [Rose (paragraph [0044], paragraph [0051])];

With respect to claim 5, the combination of Rose, Van den Brink et al., Novotny et al. and Routt discloses the computer architectural framework of claim 1 above, and Routt further discloses “wherein the plurality of inhomogeneous interconnects are located in one plane or at most about ten planes and the plurality of inhomogeneous interconnects do not overlap, touch, or cross within a given plane.” as [Routt (paragraph [0153] – [0154], paragraph [0161] – [0164], Fig. 13)];

With respect to claim 6, the combination of Rose, Van den Brink et al., Novotny et al. and Routt discloses the computer architectural framework of claim 1 above, and Routt further 

With respect to claim 8, the combination of Rose, Van den Brink et al., Novotny et al. and Routt discloses the computer architectural framework of claim 1 above, and Rose further discloses “wherein the plurality of regular lattice interconnects or bonds connect each qubit to each neighboring qubit adjacent to the respective qubit or otherwise form a regular lattice arrangement, and wherein the at least one inhomogeneous interconnect connects at least one qubit to at least one different qubit remotely positioned away from the respective at least one qubit.” as [Rose (paragraph [0044], paragraph [0051])];

With respect to claim 9, the combination of Rose, Van den Brink et al., Novotny et al. and Routt discloses the computer architectural framework of claim 1 above, and Van den Brink et al. further discloses “ wherein the multiplicity of qubits are arranged in a one, two, or three dimensional regular lattice topology.” as [Van den Brink et al. (paragraph [0076] –[0079, paragraph [0092] –[0093])];

With respect to claim 10, the combination of Rose, Van den Brink et al., Novotny et al. and Routt discloses the computer architectural framework of claim 4 above, and Rose further discloses “wherein the plurality of inhomogeneous interconnects decreases the average node-to-node length of a graph associated with the architectural framework.” as [Rose (paragraph [0044], paragraph [0047], paragraph [0051])];

With respect to claim 13, the combination of Rose, Van den Brink et al., Novotny et al. and Routt discloses the computer architectural framework of claim 1 above, and Rose further discloses “wherein the at least one  inhomogeneous interconnect connects at least one first qubit to at least one different qubit and wherein the architectural framework having at least one regular lattice interconnect is augmented by at least one additional inhomogeneous interconnect between the at least one first qubit and at least one different qubit.” as [Rose (paragraph [0044], paragraph [0051])];

With respect to claim 14, the combination of Rose, Van den Brink et al., Novotny et al. and Routt discloses the computer architectural framework of claim 13 above, and Rose further discloses “wherein the at least one regular lattice interconnect has one or more missing qubits or missing connections between qubits, thereby making the architectural framework having at least one regular lattice interconnect disordered, and wherein the said disordered architectural framework having at least one regular lattice interconnect is augmented by at least one additional inhomogeneous interconnect between the at least one first qubit and at least one different qubit.” as [Rose (paragraph [0010] –[0012], paragraph [0047] - [0048])];

With respect to claim 15, the combination of Rose, Van den Brink et al., Novotny et al. and Routt discloses the computer architectural framework of claim 14 above, and Rose further discloses “wherein the at least one regular lattice interconnect or the disordered architectural framework having at least one regular lattice interconnect, or both, is a hierarchical lattice, a fractal lattice, or both, either with or without disorder, and wherein the said disordered architectural framework having at least one regular lattice interconnect is augmented by at least 

With respect to claim 16, the combination of Rose, Van den Brink et al., Novotny et al. and Routt discloses the computer architectural framework of claim 13 above, and Rose further discloses “wherein the at least one inhomogeneous interconnect is constrained to limit the maximum number of connections between qubits or the maximum number of connections connecting a given qubit.” as [Rose (paragraph [0038], paragraph [0044], paragraph [0051])];

With respect to claim 17, the combination of Rose, Van den Brink et al., Novotny et al. and Routt discloses the computer architectural framework of claim 13 above, and Rose further discloses “wherein the at least one inhomogeneous interconnect is constrained to minimize the number of crossings and/or touchings that the at least one inhomogeneous interconnect may have with itself or with at least one other inhomogeneous interconnect.” as [Rose (paragraph [0044], paragraph [0047], paragraph [0051])];

With respect to claim 18, the combination of Rose, Van den Brink et al., Novotny et al. and Routt discloses the computer architectural framework of claim 15 above, and Rose further discloses “wherein the node-to-node distance between qubits is decreased compared to the distance between the regular lattice or hierarchical lattice.” as [Rose (paragraph [0044], paragraph [0047], paragraph [0051])];

With respect to claim 19, the combination of Rose, Van den Brink et al., Novotny et al. and Routt discloses the computer architectural framework of claim 13 above, and Rose further discloses “wherein the at least one inhomogeneous interconnect enhances the answer-checking features in an adiabatic quantum computer.” as [Rose (paragraph [0041])];

17.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rose (U.S. PGPub 2009/0321720), Van den Brink et al.  (U.S. PGPub 20130007087), Novotny et al. (U.S. PGPub 2002/0087299), Routt (U.S. PGPub 2004/0078421) in view of Kilbank (U.S. PGPub 2009/0231173).

With respect to claim 12, the combination of Rose, Van den Brink et al., Novotny et al. and Routt discloses the computer architectural framework of claim 1 above.
While the combination of Rose, Van den Brink et al., Novotny et al. and Routt teaches a plurality of inhomogeneous interconnects or bonds between the multiplicity of qubits, Rose, Van den Brink et al., Novotny et al. and Routt do not explicitly disclose “wherein the multiplicity of qubits are located in a multi-dimensional interconnect topology.”
Kilbank discloses “wherein the multiplicity of qubits are located in a multi-dimensional interconnect topology.” as [Kilbank (paragraph [0064] – [0065], paragraph [0076] – [0077])];
Rose, Van den Brink et al., Novotny et al., Routt and Kilbank are analogous art because they are from the same field endeavor of analyzing quantum devices.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Rose, Van den Brink et al., Novotny et al. and Routt of having a plurality of inhomogeneous interconnects or bonds between the 
The motivation for doing so would have been because Kilbank teaches that by determining a probability state of a quantum representation, the ability to increase data delivery can be accomplished (Kilbank (paragraph [0005], paragraph [0008] – [0009]).

18.	Claims 20 and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Novotny et al. (U.S. PGPub 2002/0087299) in view of Amin et al.  (U.S. PGPub 2012/0265718) in further view of Routt (U.S. PGPub 2004/0078421).

With respect to claim 20, Novotny et al. discloses “A scalable computer architectural framework for classical digital computers” as [Novotny et al. (Abstract, paragraph [0010], paragraph [0023], paragraph [0032])];
“the scalable architectural framework comprising: at least two processing elements or a collection of processing elements” as [Novotny et al. (paragraph [0010], paragraph [0032])];
“a plurality of inhomogeneous interconnects or bonds between the at least two processing elements or collection of processing elements” as [Novotny et al. (paragraph [0010], paragraph [0032])];
 “wherein the at least one regular lattice interconnect or the at least one hierarchical lattice interconnect connects the at least two processing elements or collection of processing elements and wherein the connection is augmented by at least one inhomogeneous interconnect between the at least two processing elements or collection of processing elements and the at least Examiner’s interpretation: The processing elements (PEs) are in a d-dimensional hypercubic regular lattice topology, where the underlying Pes have only nearest neighbor interactions (Glauber spin-flip dynamics) and periodic boundary conditions;
“wherein the plurality of inhomogeneous interconnects connects the at least two processing elements or collection of processing elements by a method of constrained randomness to choose the two or more processing elements or collection of processing elements connected by the inhomogeneous interconnects, thereby forming at least one constrained random interconnect” as [Novotny et al. (paragraph [0032])] Examiner’s interpretation: The interconnects can be obtained by using a quenched random topology, where the PEs are randomly connected to three or more PEs where they are fixed in place.  The Examiner considers the PEs to be the qubits, since the PEs are utilized by modem supercomputers and qubits are quantum bits of a quantum computer that can be used for superposition of states, see Pg. 8 lines 4-5 of the specification.  Also, by randomly connecting PEs to three or more PEs, demonstrates that PEs (qubits) are being chosen, and a constrained random interconnect is formed, since as stated above, the PEs that are randomly connected to three or more PEs, will thereafter be in a fixed placed.  The Examiner considers the PEs fixed in place to be the constraint, since the PEs are randomly chosen before being fixed in placed;
“wherein the framework is comprised of constrained random small-world connections” as [Novotny et al. (paragraph [0031] –[0032])] Examiner’s interpretation: The connectivity of the PEs are small and scalable, where the number of interconnects between PEs are independent of the number of PEs.  Also, the interconnects can be obtained by using a quenched random topology, where the PEs are randomly connected to three or more PEs where they are fixed in 
While Novotny et al. teaches interconnecting at least two processing elements, Novotny et al. does not explicitly disclose “and at least one regular lattice interconnect with or without disorder, or at least one hierarchical lattice interconnect with or without disorder”
Amin et al. discloses “and at least one regular lattice interconnect with or without disorder, or at least one hierarchical lattice interconnect with or without disorder” as [Amin et al. (paragraph [0020] – [0021], paragraph [0083, paragraph [0087], paragraph [0090])];
Novotny et al. and Amin et al. are analogous art because they are from the same field endeavor of analyzing quantum devices.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Novotny et al. by incorporating and at least one regular lattice interconnect with or without disorder, or at least one hierarchical lattice interconnect with or without disorder as taught by Amin et al. for the purpose of evolving a quantum processor from a first configuration that represents an initial Hamiltonian including off-diagonal terms to a second configuration that represents a problem Hamiltonian.
The motivation for doing so would have been because Amin et al. teaches that by evolving a quantum processor from a first configuration that represents an initial Hamiltonian, the ability to compute adiabatic quantum computations can be accomplished (Amin et al. (Abstract, paragraph [0006] – [0007]).
While the combination of Novotny et al. and Amin et al. teaches having a plurality of inhomogeneous interconnects connects the at least two processing elements or collection of processing elements by a method of constrained randomness, Novotny et al. and Amin et al. do 
Routt discloses “wherein the plurality of inhomogeneous interconnects between qubits are located in two planes, three planes, or at most about ten planes.” as [Routt (paragraph [0153] – [0154], paragraph [0161] – [0164], Fig. 13)];
Novotny et al., Amin et al. and Routt are analogous art because they are from the same field endeavor of analyzing quantum devices.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Novotny et al. of having a plurality of inhomogeneous interconnects connects the at least two processing elements or collection of processing elements by a method of constrained randomness by incorporating wherein the plurality of inhomogeneous interconnects between qubits are located in two planes, three planes, or at most about ten planes as taught by Routt for the purpose of extending the quantum processing scale and quantum communications scale to the cosmological scale and any subset thereof.
The motivation for doing so would have been because Routt teaches that by extending the quantum processing scale and quantum communications scale to the cosmological scale and any subset thereof, the ability to easily transfer data to different qubits and provide the unitary and universal basis for massively parallel, massively distributed superdense quantum database computing can be accomplished (Routt (paragraph [0162]).

With respect to claim 23, the combination of Novotny et al., Amin et al. and Routt discloses the scalable computer architectural framework of claim 20 above, and Novotny et al. 

With respect to claim 24, the combination of Novotny et al., Amin et al. and Routt discloses the scalable computer architectural framework of claim 20 above, and Routt further discloses “wherein the plurality of inhomogeneous interconnects are located in one plane or at most about ten planes and the plurality of inhomogeneous interconnects do not overlap, touch, or cross within a given plane.” as [Routt (paragraph [0153] – [0154], paragraph [0161] – [0164], Fig. 13)];

With respect to claim 25, the combination of Novotny et al., Amin et al. and Routt discloses the scalable computer architectural framework of claim 20 above, and Routt further discloses “wherein the plurality of inhomogeneous interconnects between the at least two processing elements or collection of processing elements are located in one plane.” as [Routt (paragraph [0153] – [0154], paragraph [0161] – [0164], Fig. 13)];

19.	Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Novotny et al. (U.S. PGPub 2002/0087299), Amin et al.  (U.S. PGPub 2012/0265718), Routt (U.S. PGPub 2004/0078421) in view of Rose (U.S. PGPub 2009/0321720).

With respect to claim 21, the combination of Novotny et al., Amin et al. and Routt discloses the scalable computer architectural framework of claim 20 above.
While the combination of Novotny et al., Amin et al. and Routt teaches having plurality of inhomogeneous interconnects connects the at least two processing elements or a collection of processing elements by a method of constrained randomness, Novotny et al., Amin et al. and Routt do not explicitly disclose “wherein the at least one inhomogeneous interconnect is constrained to limit the maximum number of connections within the at least two processing elements or collection of processing elements.”
	Rose discloses “wherein the at least one inhomogeneous interconnect is constrained to limit the maximum number of connections within the at least two processing elements or collection of processing elements.” as [Rose (paragraph [0038], paragraph [0044])];
	Novotny et al., Amin et al., Routt and Rose are analogous art because they are from the same field endeavor of analyzing quantum devices.
	Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Novotny et al., Amin et al. and Routt of having a plurality of inhomogeneous interconnects connects the at least two processing elements or collection of processing elements by a method of constrained randomness by incorporating wherein the at least one inhomogeneous interconnect is constrained to limit the maximum number of connections within the at least two processing elements or collection of processing elements as taught by Rose for the purpose of employing a heterogeneous qubit-coupling architecture.
The motivation for doing so would have been because Amin et al. teaches that by employing a heterogeneous qubit-coupling architecture the ability to reduce the average number 

With respect to claim 22, the combination of Novotny et al., Amin et al. and Routt discloses the scalable computer architectural framework of claim 20 above.
While the combination of Novotny et al., Amin et al. and Routt teaches at least processing elements or collection of processing elements, Novotny et al., Amin et al. and Routt do not explicitly disclose “wherein the at least one inhomogeneous interconnect is constrained to minimize the number of crossings and/or touchings that the at least one inhomogeneous interconnect may have with itself or with at least one other inhomogeneous interconnect.”
Rose discloses “wherein the at least one inhomogeneous interconnect is constrained to minimize the number of crossings and/or touchings that the at least one inhomogeneous interconnect may have with itself or with at least one other inhomogeneous interconnect.” as [Rose (paragraph [0044], paragraph [0047], paragraph [0051])];
Novotny et al., Amin et al., Routt and Rose are analogous art because they are from the same field endeavor of analyzing quantum devices.
	Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Novotny et al., Amin et al. and Routt of having a plurality of inhomogeneous interconnects connects the at least two processing elements or collection of processing elements by a method of constrained randomness by incorporating wherein the at least one inhomogeneous interconnect is constrained to minimize the number of crossings and/or touchings that the at least one inhomogeneous interconnect may have with itself or with at least one other inhomogeneous interconnect wherein the at least one inhomogeneous 
The motivation for doing so would have been because Amin et al. teaches that by employing a heterogeneous qubit-coupling architecture the ability to reduce the average number of intermediate coupling steps that separate any two qubits in the quantum processor can be accomplished (Rose (Abstract).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD E COTHRAN whose telephone number is (571)270-5594.  The examiner can normally be reached on 9AM -6:30PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar F Fernandez Rivas can be reached on (571)272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BERNARD E COTHRAN/Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128